Citation Nr: 0512300	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral tinea pedis, 
currently assigned a 10 percent disability rating.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from June 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2000, which granted a 10 percent rating for tinea 
pedis, previously evaluated noncompensably disabling.  In a 
letter dated in September 2004, the veteran was informed that 
the transcript of a Board videoconference hearing held in 
June 2004 had been lost, and afforded an opportunity for 
another hearing.  In a statement received in October 2004, 
the veteran indicated that his health did not permit him to 
attend another hearing; accordingly, the Board will proceed 
with a decision at this time. 


FINDING OF FACT

The veteran's bilateral tinea pedis is manifested by symptoms 
including constant itching and periodic exudation, and 
affects a significant area.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bilateral tinea 
pedis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Effect of change in law during pendency of appeal

The rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).  According to 
a General Counsel opinion, where the rating criteria are 
changed during the pendency of an appeal, prior to the 
effective date of the new criteria, the disability must be 
evaluated under the criteria then in effect; as of the 
effective date of the new criteria, the veteran is entitled 
to the application of whichever criteria, new or old, are 
most favorable to him.  VAOPGCPREC 3-2000 (2000) (65 Fed. 
Reg. 33,422 (2000)); see Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991). 

However, recently, the United States Court of Appeals for the 
Federal Circuit largely overruled Karnas.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  A General Counsel opinion, 
issued to clarify the extent to which Kuzma overruled Karnas, 
held that unless specified in the new regulation, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects; if so, VA ordinarily should not apply 
the new provision to the claim; otherwise, the new provision 
should be applied.  VAOPGCPREC 7-2003 (2003) (69 Fed. Reg. 
25179 (2004)).  A disfavored retroactive effect was held to 
exist if it attached new legal consequences to events 
completed before its enactment, or extinguished rights that 
previously accrued.  Id.  

The opinion did not specifically address increased rating 
claims, and, significantly, VAOPGCPREC 3-2000 was not 
overruled.  The Board observes that if the new rating 
criteria are less favorable than the old criteria, such as 
would result in a reduction of benefits, the effect the 
application of the new criteria as of the effective date 
would be to extinguish a right that previously accrued, i.e., 
entitlement to a higher rating, established under the old 
criteria.  Therefore, the Board finds that only the old 
criteria may be considered for the period prior to the 
effective date of the new criteria, and the new criteria for 
the period after the effective date, but only if the 
application of the new criteria does not result in a 
reduction in the rating.  

II.  Merits of claim

The veteran is an 89-year old veteran of World War II.  
Service medical records show that the veteran was treated for 
a severe fungal infection of the feet over an extended period 
of time during 1944.  In April 1998, he filed a claim for 
service connection for a skin condition.  In a November 1998 
rating decision, service connection for bilateral tinea pedis 
was granted, evaluated noncompensably disabling.  Service 
connection for a skin condition affecting the rest of his 
body was denied, and a subsequent attempt to reopen that 
claim was denied by the Board in November 2002.  Therefore, 
in evaluating the severity of the veteran's skin condition, 
only the tinea pedis of the feet can be considered.  

In a December 2000 rating decision, the veteran was granted a 
10 percent rating for his bilateral tinea pedis.  However, he 
contends that a higher rating should be assigned for his 
condition, which he describes as "jungle rot," due to 
symptoms including pain, burning, stinging, and itching of 
his feet, along with periodic open sores.  

On an October 2000 VA examination, the veteran reported 
burning, itching, stinging, and pain in the feet, worse in 
hot, damp weather.  On examination, he had yellow, thickened, 
roughened, pitted nails of both feet.  Tinea pedis was 
largely in remission, with some scaling and flaking, and some 
tenderness of the feet.  Similarly, a VA examination in April 
2001 disclosed thickened nail plates and dry scaling on the 
soles of his feet.  A KOH examination was positive for fungal 
elements, confirming the impression of tinea pedis and 
onychomycosis.  In June 2003, the veteran was seen for a 
routine examination, and observed to be quite distraught 
about his feet.  He said he still had burning and oozing in 
his feet.  On examination, he was noted to have thickened, 
discolored skin, and on the plantar surface of the right 
foot, was oozing serous fluid.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

As noted above, the rating schedule for evaluating skin 
disabilities changed during the pendency of this appeal.  
Under the old criteria, in effect prior to August 30, 2002, 
the veteran's condition was rated analogously to eczema.  See 
38 C.F.R. §§ 4.20, 4.118, Code 7819 (2002).  

Eczema with symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

Under the new rating criteria, dermatitis or eczema is rated 
0 percent when less than 5 percent of the entire body or of 
exposed areas is affected, and no more than topical therapy 
is required during the past 12 month period.  A 10 percent 
rating is assigned when at least 5 percent but less than 20 
percent of the entire body or of exposed areas is affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12 month period.  A 30 
percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004). 

The veteran states that his condition is intermittently 
worse, primarily in hot, damp weather.  On the only 
evaluation which was conducted in the summer, in June 2003, 
in addition to his symptoms of thickened, discolored 
toenails, and flaky skin, the veteran was also oozing serous 
fluid from the bottom of the right foot.  For conditions 
subject to periods of exacerbation, an examination should be 
scheduled, and the condition evaluated, based on the 
frequency and duration of outbreaks and the appearance and 
virulence during the outbreaks.  See Ardison v. Brown, 6 Vet. 
App. 405 (1994).  In addition, he complains of constant 
burning, stinging, and itching of the feet.

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  The Court has further held 
that where there is "significant evidence in support of the 
appellant's claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).
Moreover, if there is a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture more nearly approximates the criteria 
required for the next higher rating, the higher rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Under the old criteria, a 30 percent rating is warranted for 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Code 7806 (2002).  The 
only examination conducted in the summer, when the veteran 
states that his symptoms are worse, showed exudation, which 
has not been attributed to any non-service connected cause, 
and, therefore, must be considered as part of the service-
connected disability.  He complains of constant itching, as 
well as burning and stinging.  Although not extensive, since 
the condition involves the bottom of his feet, his ability to 
walk is affected.  In view of these factors, the Board finds 
that the disability picture more closely approximates the 
criteria for a 30 percent rating, and, thus, a 30 percent 
rating is warranted.  In reaching the determination to grant 
a 30 percent rating for bilateral tinea pedis, the benefit-
of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.  

Under the old criteria, the next higher evaluation, of 50 
percent, requires ulcerations or extensive exfoliation or 
crusting, systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Code 7806 (2002).  The 
veteran has not exhibited any of these symptoms; therefore, 
an evaluation in excess of 30 percent is not warranted, under 
the old criteria.  

Under old criteria, the condition is evaluated largely on the 
severity of the symptoms, whereas under the new criteria, in 
effect since August 2002, the evaluation is based on the 
percentage of skin that is affected, or the requirement of 
certain types of medication.  The evidence does not show that 
the veteran requires systemic medication, and his only 
service-connected skin condition involves the feet.  
Therefore, the new criteria, which require that the condition 
affect 20 percent of the body for a 30 percent rating and 40 
percent for a higher rating, are clearly less favorable; 
therefore, the new criteria are not for application.  

III.  Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In a letter dated in March 2003, the RO informed the 
veteran of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
specified different types of evidence.  Although not sent 
prior to the December 2000 rating action on appeal, that 
rating action was issued shortly after the enactment of the 
VCAA, and the regulations had not yet been promulgated.  
Subsequent content-complying notice was provided, and the 
veteran was not prejudiced by the failure to provide notice 
before the December 2000 rating decision.  The December 2000 
rating decision, April 2003 statement of the case, and 
October 2003 supplemental statement of the case informed the 
veteran more specifically of the reasons for the denial of 
his claim, the relevant law and regulations, and the evidence 
upon which his claim was based.  Although he was not 
explicitly told to submit all pertinent evidence in his 
possession, the detailed explanations provided served to 
convey that information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records have been 
received, all potentially relevant evidence identified by the 
appellant has been received, and he was afforded two VA 
examinations.  In view of the foregoing, the Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

A 30 percent rating for bilateral tinea pedis is granted.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


